DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Pub. No.: US 2008/0023721 A1), hereinafter as Lee (an embodiment of Fig. 3).
Regarding claim 1, Lee discloses a base member for a light emitting device in Fig. 3 comprising: a bottom part (heat sink 56) having an arrangement surface (top 

    PNG
    media_image1.png
    698
    874
    media_image1.png
    Greyscale

surface of heat sink 56 receiving LED die 57) (see [0045-0046]); and a frame part (main body 55) bonded to the bottom part to form a frame surrounding the arrangement surface, the frame part having an upper surface (top surface of main body 55), a lower surface (bottom surface of main body 55), and a step portion (lower portion of main body 55 connecting to the body of the heat sink 56) inside of the frame, the frame part having a bonding surface (surface of lower portion of main body 55 that resting on the outer portion of heat sink 56) bonded to the bottom part, and defining a planar surface of the step portion at a lower surface side, a first inner surface extending below the bonding surface (see annotated Fig. 3 above), a second inner surface extending above the bonding surface (see annotated Fig. 3 above), a first planar surface (a top surface of the lower portion of main body 55 where lead terminal 53 formed on) defining a planar surface of the step portion at an upper surface side, and first and second electrode layers (conductive adhesive 59 and lead terminal 53) electrically connected to each other (connecting through wire 61 and Led die 57), the second electrode layer being disposed on the first planar surface while the first electrode layer being not disposed on the first planar surface (lead terminal 53 disposed on the top surface of the lower portion of main body 55 while the conductive adhesive 59 not disposed on the same surface, but disposing on the top surface of heat sink 56), wherein the step portion extends along an entire periphery of the frame part in a bottom view (the lower portion of main body 55 extending the entire periphery of the main body 55 from the bottom view), and the step portion does not extend along the entire periphery of the frame part in a top view (but not extending or locating along the entire periphery of the main body 55 in the top view) (see [0045-0049]).
Regarding claim 2, Lee discloses the base member according to claim 1, wherein a lower surface of the step portion extends along the entire periphery of the frame part in the bottom view (the lower surface of the lower portion of the main body 55 extending to the entire periphery of the main body 55), and an upper surface of the step portion does not extend along the entire periphery of the frame part in the top view (the upper surface of the lower portion of the main body 55 do not extend beyond the upper portion of the main body 55) (see annotated Fig. 3 above).
Regarding claim 3, Lee discloses the base member according to claim 1, wherein the second inner surface has a region intersecting the bonding surface and the first planar surface (a region of the defined 2nd inner surface in annotated Fig. 3 including the entire area of the sidewall), and a region intersecting the bonding surface, and not intersecting the first planar surface (another region of the defined 2nd inner surface in annotated Fig. 3 including only the lower portion of the 2nd inner surface will only intersect the defined bonding surface).
Regarding claim 7, Lee discloses the base member according to claim 1, wherein a thermal conductivity of the bottom part is higher than a thermal conductivity of the frame part (heat sink 56 has higher thermal conductivity than main body 55 being molding resin) (see [0045-0047]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al. (Pub. No.: US 2008/0023721 A1), hereinafter as Lee (an embodiment of Fig 3) as applied to claim 1 above and further in view of Lee et al. (Pub. No.: US 2008/0023721 A1), hereinafter as Lee (an embodiment of Fig 13). 
Regarding claim 4, Lee discloses the base member according to claim 1, Embodiment of Fig. 3 of Lee discloses wherein the bottom part contains a metal as a main material (see [0048-0049] and [0091]), but fails to disclose the frame part contains a ceramic as a main material.
However, an embodiment of Fig. 13 of Lee discloses the frame part contains a ceramic as a main material (housings 150 and 151) (see [0060]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Fig. 3 of Lee to have the frame part (main body 55) to be made of ceramic as same as the frame part (housing 150 and 151) of the embodiment of Fig. 13 of Lee because having ceramic as main material for making the frame part would improve thermal conductivity of the entire LED package for increasing heat dissipation.   

      Allowable Subject Matter
Claim 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein the frame part has a quadrangular shape in a plan view and the bonding surface of the frame part has two opposite sides having the same width, and two adjacent sides having different widths as recited in claim 5; and wherein the first electrode layer is disposed on the lower surface of the frame part as recited in claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818